                Case
AO 199A (Rev. 12/11-    1:19-cr-00115-NONE-SKO
                     EDCA [Fresno]) Order Setting Conditions of ReleaseDocument   95 Filed 06/11/20 Page
                                                                                                       Page11 of
                                                                                                              of 2   2   Pages



                                   UNITED STATES DISTRICT COURT
                                                                  for the
                                             Eastern District of California

UNITED STATES OF AMERICA,                                         )
                            v.                                    )
                                                                  )               Case No.       1:19-CR-00115-001 NONE SKO
JUSTIN L. ANDERSON,                                               )


                                    ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
    any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
    the court may impose.

      The defendant must appear at:          United States District Court, 25OO Tulare Street, Fresno California
                                                                                         Place
      7th Floor, Courtroom 4

      on                                                    September 4, 2020 at 8:30am
                                                                      Date and Time

      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance and Compliance Bond, if ordered.
     Case 1:19-cr-00115-NONE-SKO Document 95 Filed 06/11/20 Page 2 of 2




June 11, 2020

                              Dale A. Drozd, U.S. District Judge
